DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/22/2022 is acknowledged. Claims 33, 46, 47, 53-55, and 60-61 are amended. Currently claims 1-33, 42-47, 50-51, 53-58, and 60-78 are pending in the application with claims 1-32, 42-45, 56-57 and 63-78 being withdrawn from consideration.
Previous 112 rejections are withdrawn in view of the above amendment.
Previous 103 rejection under 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 46-47, 50-51, 53-55, 58, and 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 33 recites the broad recitation “the set of light transmitting solar cell comprises at least one light transmitting solar cell” in lines 6-7, and the claim also recites “the set of light transmitting solar cell comprises at least two light transmitting solar cells” in lines 20-21, which is the narrower statement of the range/limitation. A broad range or limitation together with 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 46-47, 50-51, 53-55, 58, and 60-62 are rejected on the same ground as claim 33.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 33, 36, 46-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 2011/0056540) in view of Donnelly (US 2012/0006383)

a base solar cell (or lower layer, see fig. 5);
a set of light transmitting solar cell configured on a light receiving surface of the base solar cell, and comprising at least one light transmitting solar cell having a partial light transmission property (or upper layer and/or middle layer, see fig. 5), 
a first gap between the base solar cell (or the lower layer) and the set of light transmitting solar cell (or the middle/upper layers, see the gap between the lower layer and the middle layer in fig. 5); and
a second gap between two light transmitting solar cells (see the gap between the upper and middle layer in fig. 5);
wherein the base solar cell (e.g. lower layer) and the light transmitting solar cell (e.g. upper/middle layers) are in panel shape;
wherein one of the at least one light transmitting solar cell (or middle layer and/or upper layer) has at least one light transmitting hole to provide a partial light transmission property of the light transmitting solar cell (see fig. 5).
Edgar does not teach the first gap and second gap, e.g. a distance between solar cells, each being 1cm.
Donnelly teaches any amount of space between solar cells may be provided and a distance between cells may fall within approximately 0.1 to 5cm such that greater density of solar cells may be provided and fitted within a given area ([0054]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the device of Edgar by arranging the solar cells such that the distance between the In re Malagari, 182 USPQ 549.
Edgar does not disclose the base solar cell and the light transmitting solar cell are independently made from an inorganic or an organic material.
Donnelly also teaches solar cells made from inorganic or organic material is known in the art ([0038]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have used the base solar cell and the transmitting solar cells that are independently made from an inorganic or an organic material, because Donnelly teaches solar cells being made from an inorganic or an organic material is known in the art.
The limitation reciting how the set of light transmitting solar cell is made such as by MEMS technique is a process limitation that does not further define the structure of the device. The determination of patentability is based on the product itself, not on its method of production. See MPEP 2113. The set of light transmitting solar cell is made by MEMS technique, etching, assembly, molding or other methods is still the set of light transmitting solar cell in the final product, particularly in view of Applicant’s disclosure as Applicant explicitly discloses the light transmitting solar cell can be made by MEMS or other processes (see [0007], [0080], [00110], [00117], [00119]).



Regarding claim 47, modified Edgar discloses all the structural limitations of a device as in claim 39, the device of Edgar will display the properties as claimed in the instant claim. See MPEP 2112.

Regarding claim 50, modified Edgar discloses a device as in claim 33 above, wherein Boehm et al. discloses a solar cell (or photovoltaic module) is either thick solar cell (or silicon wafer) or thin-film solar cell (see [0048]).
Claim(s) 33, 46-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable Karamchedu (US 2015/0311367) in view of Luch (US 2004/0069340).
Regarding claims 33, 36, 46-47 and 50, Karamchedu discloses a device (e.g. multi-planes photovoltaic module) comprising:
a base solar cell (102a, figs. 1-3, [0017]);
a set of light transmitting solar cell (102b-c, fig. 1-3, [0017]) on a light receiving surface of the base solar cell (102a), wherein the set of light transmitting solar cell  (102b-c) comprises at least one light transmitting solar cell (see figs. 1-3);
a gap (108, fig. 3) between the base solar cell (102a) and the set of light transmitting solar cell (102b-c);
wherein the base solar cell (102a) and the light transmitting solar cell (102b-c) are in panel shape (see figs. 1-3)
wherein one of the at least light transmitting solar cell of the set of light transmitting solar cell (102b-c) has at least one light transmitting hole (see holes 204 and 206 for 102c, and 204 for 102b in figs. 2 and 3) to provide a partial light transmission property of the light transmitting solar cell (102b-c, see figs. 2-3).
Karamchedu discloses the gap (108, or the height H) between the solar cells to be H=L*tan() where  is the angle of incidence of light and L is length of the upper solar cell (or solar panel, see [0018-0019). 
Karamchedu does not explicitly disclose length of the solar cell such that the first gap (108a) between the base solar cell (102a) and the set of light transmitting solar cell (102b) and the second gap (108b) between two light transmitting solar cells (102b and 102c) each is calculated to be 1cm.
Luch teaches typical (small solar) cell widths of one centimeter are often taught in the art ([0010]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Karamchedu by forming the smaller solar cells, or segments of solar cell 102c, to be one centimeter as taught by Luch, because Luch teaches such dimension is often typically taught in the art. Such modification would involve nothing more than an obvious matter of design choice. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate dimension/sizes of the solar cells of based on the desired properties of the device. o is found to be H=1cm tan(45o) is 1cm.
Furthermore, the first gap and second gap (or the height H) between the solar cells can be adjusted by selecting the length (L) of the solar cells and arranging the solar cell at a particular light incident angle of  according to the formula  H=L*tan() as explicitly taught by Karamchedu, the precise first and second gap between the solar cell would have been considered as a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected result, the claimed first gap and second gap being 1cm cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the first gap and the second gap (or the height) between the solar cells by adjusting the length and light incident angle to obtain the desired efficiency of the solar cells within a certain area (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Karamchedu does not explicitly disclose the base solar cell and the light transmitting solar cell are independently made from a semiconductor material, an inorganic material or an organic material, wherein the semiconductor material is a silicon material or a compound material; nor does he teach the base solar cell or the light transmitting solar cell is a thin film solar cell or a thick film solar cell.
Luch teaches solar cells made of thick film silicon (or single crystal silicon) are for good conversion efficiencies (see [0002]) and of thin film silicon for mass production (see [0003]).

The limitation reciting how the set of light transmitting solar cell is made such as by MEMS technique is a process limitation that does not further define the structure of the device. The determination of patentability is based on the product itself, not on its method of production. See MPEP 2113. The set of light transmitting solar cell is made by MEMS technique, etching, assembly, molding or other methods is still the set of light transmitting solar cell in the final product, particularly in view of Applicant’s disclosure as Applicant explicitly discloses the light transmitting solar cell can be made by MEMS or other processes (see [0007], [0080], [00110], [00117], [00119]).

Claims 51, 53-55, 58, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over modified Edgar (US 2011/0056340) or modified Karamchedu (US 2015/0311367) as applied to claim 33 above, and further in view of Tanaka (US 2003/0029497).
Regarding claims 51, 53-55, 58 and 60-62, modified Edgar or modified Karamchedu disclose a device as in claim 33 above, wherein each reference to Edgar or Karamchedu discloses a gap between the base solar cell and the set of light transmitting solar cell, a gap between the two light transmitting solar cells, and light transmitting holes having a shape of rectangular, polygonal or irregular (see paragraph 8 above for Edgar’s teaching, and paragraph 9 above for Karamchedu’s teaching).

Tanaka teaches wetting the surface of a solar cell (see solar cell in figs. 1 and 9, solar cell 82 in figs. 8, solar cell 1010 in figs. 10) in a dielectric/electrically non-conducting liquid (see 110 in fig. 1, 83 in figs. 8, dielectric liquid in fig. 9, 1016 in figs. 10) such as water in a container to increase output power (see figs. 1, 8A-B, 9 and 10A-B, [0031] and [0045]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of modified Edgar or modified Karamchedu by including a container containing a liquid therein such that the device of solar cell (of Edgar or Karamchedu) is wetted or immersed into the liquid to increase output power as taught by Tanaka. 
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues that because the set of light transmitting solar cell is made by MEMS technique the light transmitting solar cell has small hole and thickness (about 0.5mm), and such small size is obviously for scattering, while Edgar, King and Karamchedu are large panels composed of hundreds of solar substrates, and such large solar panels are reflective and non-scattering.
Applicant argues that the solar cell of the present application can be thin and semi-transparent, and there can be holes on the solar cell, and the holes are related to the success of scattering, and the principle is that the smaller the holes the more the edge scattering.

Applicant’s arguments are not persuasive for the following reasons.
First of all, small hole and thickness of about 0.5mm are not claimed nor disclosed. On the contrary to Applicant’s argument, Applicant explicitly discloses big holes or tiny holes and different types of shape of the holes are the design for diffraction and scattering of sunlight (see [0007] of Applicant’s specification). Applicant also explicitly claims the solar cell is thin or thick (see claim 50).
Secondly, scattering is reflecting. Applicant has not provided any subjective evidence that the device having multiple levels, base solar cell and light transmitting solar cell, as claimed cannot scatter light, or non-scattering as argued. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Thirdly, the claimed invention is a device. The claimed invention is not a method of making the light transmitting solar cell. Applicant explicitly discloses MEMS is a method among numerous methods of making the light transmitting solar cell (see [0007], [0080], [00110], [00117], [00119] of Applicant’s disclosure). As such, the limitation reciting how the set of light transmitting solar cell is made such as by MEMS technique is a process limitation that does not further define the structure of the device. The determination of patentability is based on the product itself, not on its method of production. See MPEP 2113. The set of light transmitting solar cell is made by MEMS technique, etching, assembly, molding or other methods is still the 
Fourthly, Applicant explicitly claims the light transmitting solar cell is a thin film solar cell or a thick film solar cell (see claim 50), and claim 33 does not particularly claim a thin film solar cell. 
Fifthly, the principle of the smaller the holes the more the edge scattering is no where to be found in Applicant’s description. On the contrary, a big hole will have more edge area than a small hole, thereby have more scattering. Applicant has not provided any subjective evidence that the smaller the holes the more the edge scattering occurs. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Sixthly, Applicant explicitly discloses and claims that the base solar cell and the light transmitting solar cells are in panel shape (see lines 16-17 of claim 33). The phrase “the solar cell panels” used by Edgar or Karachemdu are the same as claimed solar cells in panel shape.
---
Applicant argues that Karamchedu discloses using a large solar cell mainly to reflect light, and not for scattering. Therefore, Applicant concludes that the technical features of the present applicant cannot be easily conceived by those ordinary skilled in the art from Karamchedu in view of Luch as there is a difference in size of the solar cells and it is impossible to easily conceive whether the gap between the solar cells is 1.73, and the calculation of scattering is quite complicated considering the principle of gap interference, the principle of gap edge, and the interference of materials to light, in particularly the gap size of the present 
The examiner replies that Applicant explicitly discloses scattering is a matter of design of having a hole, regardless the size and shape of the holes (see [0007] of Applicant’s specification. Applicant does not disclose scattering has to be calculated considering the principle of gap interference, the principle of gap edge, and the interference of materials to light, in particularly the gap size of the present invention is very small such that double-slit interference and single-slit interference need to be considered. Small solar cells in panel shape are not claimed. Just because Karamchedu uses the phrase “solar cell panels” while Applicant uses the phrase “base solar cell and the light transmitting solar cell are in panel shape” in the claims, it does not mean solar cell panel is large and Applicant’s claimed “solar cell in panel shape” is small. Karamchedu discloses the gap (or height H 108) is varied according to the formula H=L*tan(and the gap H of 1cm can be conceived for the solar cell panel having the length of greater than or equal to 1cm at the light incident angle from equal to or less than 45o to 0o. The 1.73 value is for the exemplary design of light incident angle to be 65o. However, Karachemdu is not limit to the light incident angle of 65o. Also see the rejection above. 
---
Applicant argues Edgar in view of King does not teach the first gap and second gap being 1cm. However, Applicant’s argument is moot in view of the new ground of rejection.
---
Applicant argues that solar cell panel of Edgar, King and Karamchedu is large and cannot be wetted or immersed into the liquid as cited in claim 51, and Tanaka discloses a medium size solar panel with no multilayer structure. As explained above, just because Karamchedu uses the In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        




K,